Citation Nr: 0705768	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-19 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for service-connected 
herniated intervertebral disc, L5-S1, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION


The veteran served on active duty from July 1957 to August 
1962.  This matter comes properly before the Board of 
Veterans' Appeals (Board) from a September 2006 United States 
Court of Appeals for Veterans Claims (Court) Order granting a 
Joint Motion to remand an August 2005 Board decision.  This 
appeal originated from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The Board was informed in August 2006 that the veteran had 
died in August 2006.

In August 2006, the veteran's widow the issue of entitlement 
to Burial Benefits, and for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse.  These issues have not been developed for 
appellate review and are therefore referred to the RO for 
appropriate disposition.


FINDING OF FACT

The veteran died in August 2006.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006); 
Landicho v. Brown, 7 Vet. App. 42 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or of any derivative 
claims brought by a survivor of the veteran.  Cf. 38 C.F.R. § 
20.1106 (2006).


ORDER

This appeal is dismissed due to the death of the veteran.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


